Exhibit 10.1

 

EXCHANGE AGREEMENT

 

This EXCHANGE AGREEMENT (this “Agreement”) dated as of June 9, 2017, is by and
among Nuo Therapeutics, Inc., a Delaware corporation (the “Company”), Deerfield
Private Design Fund II, L.P. (“DPDF”), Deerfield Private Design International
II, L.P. (“DPDI”) and Deerfield Special Situations Fund, L.P. (“DSSF” and,
together with DPDF and DPDI, the “Investors”; and the Company and the Investors
being collectively referred to as the “Parties”).

 

RECITALS:

 

A.     The Investors hold an aggregate of 29,038 shares (the “Series A Preferred
Shares”) of the Series A Preferred Stock, $0.0001 par value per share (the
“Series A Preferred Stock”), with a liquidation preference of $1,000 per share
(the “Series A Liquidation Preference”) and an aggregate liquidation preference
of $29,038,000.

 

B.     The Company is undertaking a public offering (the “Public Offering”) of
its Common Stock, $0.0001 par value per share (the “Common Stock”), pursuant to
a registration statement on Form S-1, file no. 333-217241 (including any
amendments or supplements thereto, the exhibits thereto and any prospectuses
(preliminary, final, free writing or otherwise) contained therein or relating
thereto and any amendment or supplement to any such prospectus, the
“Registration Statement”).

 

C.     The Company has authorized a new series of its preferred
stock:  the Company’s Series B Preferred Stock, par value $0.0001 per share (the
“Series B Preferred Stock”), having the rights, preferences and other terms set
forth in the Company’s Certificate of Designations of the Preferred Stock, in
the form attached hereto as Exhibit A (the “Certificate of Designations”).

 

D.     In connection with the Public Offering (and subject to the consummation
thereof and the terms and conditions set forth herein), each of the Investors is
willing to exchange its Series A Preferred Shares for shares of the Common Stock
and shares of the Series B Preferred Stock and the issuance to such Investor of
warrants to purchase shares of Common Stock (the “Warrant Shares”), each in the
form attached hereto as Exhibit B (the “Warrants”).

 

E.     Contemporaneously with the Exchange (as defined below), the Parties will
execute and deliver a Registration Rights Agreement, substantially in the form
attached hereto as Exhibit C (the “Registration Rights Agreement” and, together
with this Agreement, the Certificate of Designations, the Warrants and each of
the other agreements entered into by the Company in connection with the
transactions contemplated hereby, the “Transaction Documents”).

 

F.     The Exchange is being effectuated as part of and pursuant to a Plan of
Recapitalization and Reorganization of the Company described in
Section 368(a)(1)(E) of the Internal Revenue Code of 1986, as amended.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE I.
EXCHANGE

 

Section 1.01.     Exchange. Subject to the terms and conditions hereof, each
Investor hereby agrees to exchange all of the shares of Series A Preferred Stock
held by such Investor for (i) a number of shares (“Common Shares”) of Common
Stock equal to the Common Share Amount (as defined below), rounded down to the
nearest whole Common Share; (ii) the number of shares of Series B Preferred
Stock set forth opposite such Investor’s name on Schedule I hereto (such shares
of Series B Stock to be issued to the Investors, collectively, the “Series B
Preferred Shares” and, together with the Common Shares, the “Exchange Shares”)
and (iii) Warrants to purchase a number of shares of Common Stock equal to the
greater of (A) such Investor’s Pro Rata Share (as defined below) of an aggregate
of 1,450,000 shares of Common Stock and (B) 43.3% of the aggregate liquidation
preference of the number of Series B Preferred Shares set forth opposite such
Investor’s name on Schedule I hereto, divided by the public offering price per
share of Common Stock in the Public Offering (collectively, the “Exchange”), at
the Closing Time (as defined below), as follows:

 

(a)     Delivery of Shares and Warrants. At the Closing Time, the Company shall
(i) cause the transfer agent for the Common Stock (the “Transfer Agent”) to
deliver to each Investor a stock certificate, duly executed on behalf of the
Company and by the Transfer Agent, representing the Common Shares to which such
Investor is entitled pursuant to the Exchange, (ii) deliver to each Investor a
certificate, duly executed on behalf of the Company, representing the number of
Series B Preferred Shares to which the Investor is entitled pursuant to the
Exchange, and (iii) deliver to each Investor the Warrant, duly executed on
behalf of the Company, to which the Investor is entitled pursuant to the
Exchange. In the event that any Common Shares, any Series B Preferred Shares or
the Warrant are not delivered at the Closing Time in accordance herewith, the
Investor shall have the right to rescind and terminate any or all of this
Agreement and the transactions contemplated hereby, and/or to exercise any and
all other rights and remedies available at law or in equity.

 

(b)     Cancellation and Surrender of Series A Preferred Shares. Concurrently
with the issuance to each Investor of the Common Shares, Series B Preferred
Shares and Warrant in accordance with Section 1.01(a), all of such Investor’s
Series A Preferred Shares shall be deemed cancelled, and such Investor shall
have no further rights with respect thereto. No later than ten (10) Business
Days after the issuance to each Investor of its Common Shares, Series B
Preferred Shares and Warrant in accordance with Section 1.01(a), such Investor
shall surrender to the Company certificates representing such Investor’s Series
A Preferred Shares; however, the failure to surrender such certificates shall
not affect the cancellation of such Investor’s Series A Preferred Shares in
accordance with the preceding sentence. As used in this Agreement, the term
“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in the City of New York are required or permitted to close.

 

2

--------------------------------------------------------------------------------

 

 

Section 1.02.     The Closing Time. Subject to the satisfaction (or waiver) of
all of the conditions to the Exchange set forth in Sections 4.01, 4.02 and 4.03,
the Exchange shall be consummated on the date of, and immediately following, the
closing of the Public Offering, or such later date and time as is mutually
agreed to by the Company and the Investors (in any case, the “Closing Time”).
The Exchange shall occur at the Closing Time at the offices of Katten Muchin
Rosenman LLP, 525 West Monroe Street, Chicago, Illinois 60661-3693 or at such
other place as the Company and the Investors may collectively designate in
writing.

 

Section 1.03.     Adjustment for Reverse Stock Split. To the extent this
Agreement provides for the issuance of a fixed number of shares of Common Stock,
the exchange, conversion or exercise of any security into a fixed number of
shares of Common Stock or a number of shares of Common Stock determined on the
basis of a fixed price or fixed exchange or conversion ratio, such number of
shares, stock price or ratio, as applicable, shall be proportionately adjusted
to reflect the split ratio (the “Final Ratio”) actually used to effect the
Reverse Split (as defined below), as set forth in the Reverse Split Amendment
(as defined below) to be filed with the Secretary of State of the State of
Delaware prior to the Closing. For the avoidance of doubt, the provisions of
this Section 1.03 shall not apply to the dollar amounts set forth in Section
4.03(b).

 

Section 1.04.     Common Share Amount; Pro Rata Share. “Common Share Amount”
means the number of shares of Common Stock determined in accordance with the
following formula, rounded down to the nearest whole share:

 

X = (0.0998 x A) – B – C

 

Where:

 

X = the Common Share Amount

 

A = the sum of the number of shares of Common Stock outstanding immediately
prior to the Closing (including, for the avoidance of doubt, all of the shares
issued and sold in the Public Offering prior to the Closing, including any
additional shares sold pursuant to the exercise of any over-allotment option if
and only to the extent the issuance and sale of such shares is consummated prior
to the Closing), plus the number of shares of Common Stock underlying the
portion of any stock options (“Atinsky Option Shares”) held by Lawrence Atinsky
that is vested as of, or is scheduled to vest within sixty (60) days following,
the Closing

 

B = the Atinsky Options Shares

 

C = the aggregate number of shares of Common Stock purchased by the Investors
and their Affiliates in the Public Offering (if any).

 

For the avoidance of doubt, the foregoing determination shall be calculated
after giving effect to the Reverse Split. “Pro Rata Share” shall mean, with
respect to each Investor, the percentage set forth opposite such Investor’s name
on Schedule II hereto.

 

3

--------------------------------------------------------------------------------

 

 

ARTICLE II.
REPRESENTATIONS AND WARRANTIES

 

Section 2.01.     Representations and Warranties of the Investors. Each Investor
hereby represents and warrants to the Company as of the date of this Agreement
as follows:

 

(a)     Organization and Good Standing. Such Investor is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.

 

(b)     Authority. Such Investor has the requisite corporate power and authority
to enter into and to consummate the transactions contemplated by this Agreement
and the other Transaction Documents to which such Investor is a party and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of each of this Agreement and the other Transaction Documents to
which such Investor is a party by such Investor and the consummation by it of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary action on the part of such Investor and no further action is
required in connection herewith or therewith.

 

(c)     Valid and Binding Agreement. This Agreement has been duly executed and
delivered by such Investor and constitutes the valid and binding obligations of
such Investor, enforceable against such Investor in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies. As of the Closing
Time, the other Transaction Documents to which such Investor is a party will
have been duly executed and delivered by such Investor and will constitute valid
and binding obligations of such Investor, enforceable against such Investor in
accordance with its terms, except: (y) as limited by general equitable
principles and applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally and (z) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.

 

(d)     Non-Contravention. The execution and delivery by such Investor of this
Agreement and the other Transaction Documents, and the performance by such
Investor of its obligations hereunder and thereunder, do not and will not, (i)
violate any provision of such Investor’s organizational or charter documents, or
(ii) conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which such Investor is subject or by which any of such Investor’s
Series A Preferred Shares are bound or affected.    

 

(e)     Exemption. Such Investor has held such Investor’s Series A Preferred
Shares of record and beneficially for a period of at least one year for purposes
of Rule 144 under the Securities Act of 1933, as amended (the “Securities Act”).
Such Investor understands that the Common Shares, the Series B Preferred Shares,
the shares of Common Stock issuable upon conversion or redemption of the Series
B Preferred Shares or otherwise pursuant to the Certificate of Designations, the
Warrants and the Warrant Shares and shares of Common Stock otherwise issuable
pursuant to the Warrants (collectively, the “Securities”) are being offered,
sold, issued and delivered to it in reliance upon specific exemptions from
registration or qualification under federal and applicable state securities
laws.

 

4

--------------------------------------------------------------------------------

 

 

(f)     Ownership of the Series A Preferred Shares. Such Investor is the record
and beneficial owner of, and has good and valid title to, such Investor’s Series
A Preferred Shares, free and clear of all liens, pledges, encumbrances,
restrictions on transfer, security interests and charges (collectively,
“Liens”), other than restrictions on transfer arising under the Securities Act,
and has full power to dispose thereof and to exercise all rights thereunder
(other than as restricted by this Agreement), without the consent or approval
of, or any other action on the part of, any other individual, corporation,
partnership, unincorporated business association or other entity or governmental
authority (a “Person”). Other than the transactions contemplated by this
Agreement or as provided under the Certificate of Designation, there is no
outstanding contract, vote, plan, pending proposal or other right of any Person
to acquire such Investor’s Series A Preferred Shares or any portion thereof.

 

Section 2.02.     Representations and Warranties of the Company. The Company
hereby represents and warrants to the Investors as of the date of this Agreement
as follows:

 

(a)     Organization and Good Standing. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.

 

(b)     Authority. The Company has the requisite corporate power and authority
to enter into and to consummate the transactions contemplated by this Agreement
(which transactions, for the avoidance of doubt, include the Reverse Split, the
Public Offering and the listing of the Common Stock on the NASDAQ Capital
Market), and the other Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of this
Agreement and the other Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby
(including the filing of the Certificate of Designations) have been duly
authorized by all necessary action on the part of the Company, and no further
action of the Company, its board of directors (the “Board”) or stockholders is
required in connection herewith or therewith.

 

(c)     Consents. The Company is not required to obtain any consent from,
authorization or order of, or make any filing or registration with any
governmental authority or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its respective
obligations under or contemplated by this Agreement or the other Transaction
Documents, in each case, in accordance with the terms hereof or thereof, except
for the effectiveness order to be issued by the Securities and Exchange
Commission in connection with the Registration Statement and any authorizations
specified in Section 3.3 hereof.

 

5

--------------------------------------------------------------------------------

 

 

(d)     Valid and Binding Agreement. This Agreement has been duly executed and
delivered by the Company and constitutes the valid and binding obligations of
the Company, enforceable against the Company in accordance with their respective
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies. At the Closing Time,
the other Transaction Documents will have been duly executed and delivered by
the Company and will constitute the valid and binding obligations of the
Company, enforceable against the Company in accordance with their respective
terms, except: (y) as limited by general equitable principles and applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally and (z) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.

 

(e)     Non-Contravention. The execution and delivery by the Company of this
Agreement and the other Transaction Documents, and the performance by the
Company of its obligations hereunder and under the other Transaction Documents
does not and will not (i) violate any provision of the Company’s certificate of
incorporation or bylaws, (ii) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company is subject, or by which
any property or asset of the Company is bound or affected, (iii) require any
permit, authorization, consent, approval, exemption or other action by, notice
to or filing with, any court or other federal, state, local or other
governmental authority or other Person, (iv) violate, conflict with, result in a
material breach of, or constitute (with or without notice or lapse of time or
both) a material default under, or an event which would give rise to any right
of notice, modification, acceleration, payment, cancellation or termination
under, or in any manner release any party thereto from any obligation under any
permit or contract to which the Company is a party or by which any of its
properties or assets are bound, or (v) result in the creation or imposition of
any Lien on any part of the properties or assets of the Company. Without
limiting the foregoing, the Company is not a party or subject to any contract,
agreement, instrument or arrangement that would reasonably be expected to
adversely affect the ability of the Company to perform its obligations under the
Certificate of Designations, including, without limitation, its obligations to
accrue and pay dividends, redeem shares of Series B Preferred Stock, or issue
any Conversion Shares (as defined in the Certificate of Designations)
thereunder.

 

(f)     Capitalization. As of the date hereof, the authorized, issued and
outstanding shares of capital stock of the Company are as set forth on Schedule
2.02(a) hereto. As of the Closing Time (giving effect to the Exchange and the
Reverse Split and assuming an aggregate offering amount in the Public Offering
of $10,500,000, without netting out underwriting discounts or commissions, and
the other assumptions specified in Schedule 2.02(b)), the authorized, issued and
outstanding shares of capital stock of the Company will be as set forth on
Schedule 2.02(b) hereto. All of such outstanding or issuable shares are, or upon
issuance will be, validly issued, fully paid and nonassessable. Except as
disclosed in Schedule 2.02(c) and except as may arise under the Transaction
Documents, (A) no shares of the Company’s capital stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company; (B) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing indebtedness of the Company or any of its
Subsidiaries or by which the Company or any of its Subsidiaries is or may become
bound; (C) there are no material amounts outstanding under, and there will be no
material amounts due upon termination of, any credit agreement or credit
facility; (D) there are no financing statements securing obligations of any
material amounts, either individually or in the aggregate, filed in connection
with the Company or any of its subsidiaries; (E) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into or
exercisable for, any shares of capital stock of the Company or any of its
subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into or
exercisable for, any shares of capital stock of the Company or any of its
subsidiaries; (F) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the Securities Act (except the Registration Rights
Agreement); (G) there are no outstanding securities or instruments of the
Company or any of its subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its subsidiaries is or may become
bound to redeem a security of the Company or any of its subsidiaries; (H) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities as described in this
Agreement; and (I) the Company does not have any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement. The
Company has furnished to each Investor true and correct copies of the Company’s
Certificate of Incorporation, as amended and as in effect on the date hereof
(the “Certificate of Incorporation”), and the Company’s Bylaws, as amended and
as in effect on the date hereof (the “Bylaws”), and the terms of all securities
convertible into, or exercisable or exchangeable for, Common Stock. The Company,
its Board and stockholders have duly authorized and approved a reverse split of
the Common Stock at a specific ratio within a range from 1-for-2 to 1-for-4, to
be effected pursuant to an amendment to the Certificate of Incorporation (the
“Reverse Split Amendment”), with the specific ratio to be determined by the
Board in its sole discretion. Prior to the Closing Time, the Reverse Split
Amendment will have been filed with the Secretary of State of the State of
Delaware and will be in full force and effect, enforceable against the Company
in accordance with its terms, and shall not have been amended.

 

6

--------------------------------------------------------------------------------

 

 

(g)     Issuance of Shares. The Common Shares are duly authorized and, when
issued in accordance with this Agreement, will be duly and validly issued, fully
paid and nonassessable, free and clear of all Liens imposed by the Company.
Prior to the Closing Time, the Certificate of Designations will have been filed
with the Secretary of State of the State of Delaware and will be in full force
and effect, enforceable against the Company in accordance with its terms and
shall not have been amended. As of the Closing Time, the Series B Preferred
Shares will be duly authorized and, when issued in accordance with this
Agreement, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company. As of the Closing Time, the
Conversion Shares and other shares of Common Stock issuable upon conversion or
redemption of, or otherwise pursuant to the terms of, the Series B Preferred
Shares, will be duly authorized and, when issued upon conversion or redemption
of, or otherwise pursuant to the Certificate of Designations of the Series B
Preferred Shares will be duly and validly issued, fully paid and non-assessable,
free and clear of all Liens imposed by the Company. As of the Closing Time, the
Warrant Shares (as defined in the Warrants) and other shares of Common Stock
issuable upon exercise of, or otherwise pursuant to, the Warrants will be duly
authorized and, when issued upon exercise of, or otherwise pursuant to, the
Warrants, will be duly and validly issued, fully paid and non-assessable, free
and clear of all Liens imposed by the Company. As of the Closing Time, the
Company will have reserved from its duly authorized capital stock the shares of
Common Stock issuable pursuant to the Series B Preferred Shares and the
Warrants.

 

(h)     SEC Reports. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it under the Securities
Act and Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), for the two years preceding the date hereof (the
foregoing materials, including for avoidance of doubt the Registration
Statement, and including, in each case, the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”). As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. As of
its effective date and as of the Closing Time, the Registration Statement will
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein (in the case of any prospectus, in light of the circumstances under
which they were made), not misleading. The consolidated financial statements of
the Company and its subsidiaries included in the SEC Documents comply as to form
in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto. Such financial
statements have been prepared in accordance with GAAP, consistently applied
(except as may be otherwise specified in such financial statements and subject,
in the case of unaudited quarterly financial statements, to normal year-end
adjustments and lack of footnote disclosures), and fairly present in all
material respects the consolidated financial position of the Company and its
subsidiaries as of the dates thereof and the consolidated results of their
operations, cash flows and changes in stockholders equity for the periods then
ended (subject, in the case of unaudited quarterly financial statements, to
normal year-end audit adjustments and lack of footnote disclosures).

 

(i)     Subsidiaries. Schedule 2.01(i) sets forth a true, correct and complete
list of (a) any corporation of which the Company owns (beneficially or of
record) an aggregate of more than fifty percent (50%) of the outstanding capital
stock having ordinary voting power to elect a majority of the board of directors
of such corporation (irrespective of whether capital stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency), or with respect to which the Company has the
right to vote or designate the vote of more than fifty percent (50%) of such
capital stock whether by proxy, agreement, operation of law or otherwise, and
(b) any partnership or limited liability company in which the Company, directly
or indirectly, has an interest (whether in the form of voting or participation
in profits or capital contribution) of more than fifty percent (50%) or of which
the Company is a general partner, manager or managing member or may exercise the
powers of a general partner, manager or managing member (any such Person, a
“Subsidiary”). Except as otherwise set forth in Schedule 2.02(i), the Company
owns of record and beneficially 100% of the capital stock of each Subsidiary.

 

7

--------------------------------------------------------------------------------

 

 

(j)     Certain Fees. No brokerage or finder’s fees or commissions are or will
be payable by the Company or any of its affiliates or representatives to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement (except customary underwriting discounts and commissions in
respect of the Public Offering). The Investors shall have no obligation with
respect to any fees or with respect to any claims made by or on behalf of other
Persons for fees of a type contemplated in this Section 2.01(i) that may be due
in connection with the transactions contemplated hereby.

 

(k)     Exemption from Registration. No registration under the Securities Act is
required for the offer and issuance of the Securities by the Company as
contemplated by the Transaction Documents. The issuance of the Securities as
contemplated by the Transaction Documents will not violate, or require any
stockholder approval pursuant to, the rules of the NASDAQ Stock Market.

 

(l)     Not Investment Company. None of the Company, any Person controlling or
any subsidiary of the Company is (a) an “investment company,” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended (the “Investment Company Act”), or otherwise
registered or required to be registered, or subject to the restrictions imposed,
by the Investment Company Act.

 

(m)     Not Shell Company. The Company is not, and never has been, a “shell
company” (as defined in Rule 12b-2 under the Exchange Act).

 

(n)     DTC Eligibility. The Common Stock is eligible for clearing through The
Depository Trust Company (“DTC”), through its Deposit/Withdrawal At Custodian
(DWAC) system, and the Company is eligible for and participating in the Direct
Registration System (DRS) of DTC with respect to the Common Stock. The transfer
agent for the Common Stock is a participant in, and the Common Stock is eligible
for transfer pursuant to, DTC’s Fast Automated Securities Transfer Program. The
Common Stock is not, and, since obtaining DWAC eligibility, has not at any time
been, subject to any DTC “chill,” “freeze” or similar restriction with respect
to any DTC services, including the clearing of transactions in shares of Common
Stock through DTC.

 

(o)     No Offset. The Company acknowledges that its obligations under the
Transaction Documents, including its obligation to issue the Conversion Shares
upon conversion of the Series B Preferred Shares and Warrant Shares upon
exercise of the Warrants, are not subject to any right of set off, counterclaim,
delay or reduction, regardless of any claim the Company or any of its affiliates
may have against any of the Investors and regardless of the dilutive effect that
such issuance may have on the ownership of the other stockholders of the
Company.

 

(p)     Anti-takeover Provisions. The Company and its Board have taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination or other similar anti-takeover provision under
the Company’s charter documents or the laws of the State of Delaware that is or
could become applicable to any of the Investors as a result of the transactions
contemplated by the Transaction Documents and the Company’s fulfilling its
obligations with respect thereto, including the Company’s issuance of the
Securities and any Investor’s ownership of the Securities. The Company has not
adopted a stockholders rights plan (or “poison pill”) or similar arrangement
relating to accumulations of beneficial ownership of Common Stock or a change in
control of the Company (any such plan or arrangement, a “Rights Plan”), and the
Company will not have adopted any Rights Plan that in any way interferes with,
or otherwise adversely affects, any Investor (or other holder’s) exercise in
full of its rights under the Certificate of Designations or the Warrants or
ownership of all of the Securities or that otherwise affects or applies to any
Investor.

 

8

--------------------------------------------------------------------------------

 

 

(q)     Director By Deputization. The Company acknowledges and agrees that, so
long as Lawrence S. Atinsky serves on the Board as designee of the Investors,
representing the interests of the Investors and their respective Affiliates,
each of the Investors and their respective Affiliates that beneficially owns
(for any purpose of Section 16 of the Exchange Act) any shares of Common Stock
(or any derivative securities with respect thereto) shall be and remain, a
“director by deputization” for purposes of Section 16 of the Exchange Act,
including Rule 16b-3 thereunder and related guidance of the SEC, and the Company
agrees not to take any contrary position.

 

(r)     No Integrated Offering. Neither the Company, nor any of its affiliates,
nor any Person acting on its or their behalf has, directly or indirectly, has
made, or will make, any offers or sales of any security or solicited any offers
to buy any security, under circumstances that would cause this offering and
issuance of the Securities to be integrated with prior offerings by the Company
(i) for purposes of the Securities Act and which would require the registration
of any such securities under the Securities Act, or (ii) for purposes of any
applicable stockholder approval provisions of any stock exchange on which the
Common Stock may be listed.

 

ARTICLE III.
COVENANTS

 

Section 3.01.     Reservation of the Common Stock. On and after the date hereof,
the Company shall at all times reserve and keep available, free of preemptive
rights, a sufficient number of shares of Common Stock for the purpose of
enabling the Company to issue Common Shares pursuant to this Agreement and the
other Transaction Documents, Conversion Shares or any other shares of Common
Stock issuable upon redemption or conversion of the Series B Preferred Stock, or
otherwise pursuant to the Certificate of Designations, and Warrant Shares
pursuant to the Warrants.

 

Section 3.02.     Blue Sky Filings. The Company shall take such action as is
necessary in order to obtain an exemption for, or to qualify the Securities for,
issuance and sale to the Investors under applicable securities or “Blue Sky”
laws of the states of the United States, and shall provide evidence of such
actions promptly upon request of any Investor.

 

Section 3.03.     Listing. No later than the Closing Time, the Company shall
secure the listing of the Common Shares, the Conversion Shares and the Warrant
Shares on the NASDAQ Capital Market. During the Reporting Period (as defined
below), the Company shall take all commercially reasonable actions necessary to
cause the Common Shares to remain listed on the NASDAQ Capital Market or on any
other Eligible Market (as defined in the Certificate of Designations). The
Company shall not, and shall cause each of its Subsidiaries not to, take any
action that would be reasonably expected to result in the delisting or
suspension or termination of trading of the Common Stock on the NASDAQ Capital
Market or any other Eligible Market that is the principal stock exchange on
which the Common Shares may be listed or traded. The Company shall pay all fees
and expenses in connection with satisfying its obligations under this Section
3.03.

 

9

--------------------------------------------------------------------------------

 

 

Section 3.04.     Disclosure.

 

(a)     On or before 9:00 a.m., New York time, on the first (1st) Business Day
after the date of this Agreement, the Company shall file a Current Report on
Form 8-K describing all the material terms of the transactions contemplated by
this Agreement and attaching this Agreement, the form of Certificate of
Designations, the form of Warrant and the form of Registration Rights Agreement
(including such attachments, the “Announcing 8-K”). On or before 9:00 a.m., New
York time, on the first (1st) Business Day after the Closing Time, the Company
shall file a Current Report on Form 8-K disclosing the consummation of the
Exchange (the “Closing 8-K”). Upon each of the filing of the Announcing 8-K and
the Closing 8-K, the Company shall have disclosed all material, non-public
information (if any) provided to any of the Investors by the Company or any of
its respective officers, directors, employees, Affiliates or agents in
connection with the transactions contemplated by this Agreement.

 

(b)     During the period commencing on the date hereof and ending on the first
date on which no Warrants or Series B Preferred Shares remain outstanding and no
Investor holds any Securities (the “Reporting Period”), the Company shall timely
(which may include any extensions pursuant to Rule 12b-25 of the Exchange Act)
file all reports required to be filed with the SEC pursuant to the Exchange Act,
and the Company shall not terminate the registration of the Common Stock under
the Exchange Act or otherwise terminate its status as an issuer required to file
reports under the Exchange Act, even if the securities laws would otherwise
permit any such termination. Each of such reports will comply in all material
respects with the applicable requirements of the Exchange Act and each of such
reports will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The consolidated financial statements included in
such reports will comply as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the
Securities and Exchange Commission with respect thereto, will be prepared in
accordance with United States generally accepted accounting principles,
consistently applied (except, in the case of unaudited quarterly financial
statements, to normal year-end adjustments and lack of footnote disclosures),
and will fairly present in all material respects the consolidated financial
position of the Company and its Subsidiaries as of the dates thereof and the
consolidated results of operations, cash flows and changes in stockholders
equity for the periods presented (subject, in the case of unaudited quarterly
financial statements, to normal year-end audit adjustments and lack of footnote
disclosures).

 

Section 3.05.     Cancellation of Series A Preferred Certificate of
Designations. As soon as practicable following the Closing Time, the Company
shall file with the Secretary of State of the State of Delaware a Certificate of
Retirement with respect to the Series A Preferred Stock, and take such
additional action as may be necessary to cancel the Certificate of Designations
of the Series A Preferred Stock and otherwise terminate the authority of the
Company to issue additional shares of, and retire, the Series A Preferred Stock.

 

10

--------------------------------------------------------------------------------

 

 

Section 3.06.     Legends.

 

(a)     Restrictive Legend. Each Investor understands that until such time as
the resale of the Exchange Shares has been registered under the Securities Act
as contemplated by the Registration Rights Agreement or the Exchange Shares
otherwise may be sold pursuant to Rule 144 under the Securities Act or an
exemption from registration under the Securities Act without any restriction as
to the number of securities as of a particular date that can then be immediately
sold, the Exchange Shares may bear a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of the
certificates for such securities):

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, OR APPLICABLE STATE SECURITIES LAWS. THESE
SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER SAID ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SAID ACT INCLUDING, WITHOUT LIMITATION, PURSUANT TO RULE 144 UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.”

 

(b)     Removal of Restrictive Legends. The certificates evidencing the Exchange
Shares shall not contain any legend restricting the transfer thereof (including
the legend set forth above in Subsection 3.06(a)): (A) while a registration
statement (including a Registration Statement, as defined in the Registration
Rights Agreement) covering the resale of such Exchange Shares by the Investor is
effective under the Securities Act, or (B) following any sale of such Exchange
Shares pursuant to Rule 144, or (C) if such Exchange Shares are eligible for
sale under rule 144(b)(1) (the “Unrestricted Conditions”). Each Investor agrees
that the removal of the restrictive legend from the Exchange Shares in
accordance with the immediately preceding sentence is predicated upon Investor’s
reliance that (i) such Investor will dispose of such Exchange Shares pursuant to
either the registration requirements of the Securities Act, including any
applicable prospectus delivery requirements, or an exemption therefrom, and that
if such Exchange Shares are sold pursuant to a registration statement, they will
be sold in compliance with the plan of distribution set forth therein. Promptly
following the Effective Date (as defined below) or such other time as any of the
Unrestricted Conditions have been satisfied, the Company agrees to effect the
removal of the legend thereunder. If the Unrestricted Conditions are met at the
time of issuance of the Exchange Shares, then the Exchange Shares shall be
issued free of all legends. The Company agrees that, following the Effective
Date or at such time as the Unrestricted Conditions are met or such legend is
otherwise no longer required under this Section 3.06, it will, no later than
three (3) Trading Days following the delivery (the “Unlegended Shares Delivery
Deadline”) by the Investor to the Company or its Transfer Agent of any
certificate representing Exchange Shares, as applicable, issued with a
restrictive legend (such third Trading Day, the “Legend Removal Date”), deliver
or cause to be delivered to such Investor a certificate representing such
Exchange Shares, or, at the request of such Investor deliver or cause to be
delivered the Exchange Shares to such Investor’s or its designee’s balance
account with DTC through its DWAC system, free from all restrictive and other
legends and stop transfer instructions. For purposes hereof, “Effective Date”
shall mean the date that the first Registration Statement that the Company is
required to file pursuant to the Registration Rights Agreement has been declared
effective by the SEC.

 

11

--------------------------------------------------------------------------------

 

 

Section 3.07.     Section 16 Matters. Prior to the Closing Date, the Company
shall take such steps as may be permitted to cause the transactions contemplated
hereby, including any related acquisition (or deemed acquisition) from the
Company, or disposition (or deemed disposition) to the Company, of Warrants and
the shares of Common Stock, Series A Preferred Shares or Series B Preferred
Shares (or, in each case, derivative securities relating thereto) by each of the
Investors and their respective Affiliates, and by each other individual who is
or will be subject to the reporting requirements of Section 16(a) of the
Exchange Act with respect to the transactions contemplated by this Agreement, to
be exempt from Section 16(b) of the Exchange Act pursuant to Rule 16b-3
thereunder (if and to the extent any such transaction, acquisition (or deemed
acquisition) or disposition (or deemed disposition) would otherwise be subject
to Section 16(b) of the Exchange Act), in a manner reasonably acceptable to each
of the Investors, and shall provide to each of the Investors copies of
resolutions of the Board (in a form reasonably acceptable to such Investor)
approving such transactions for purposes thereof, certified by the Secretary of
the Company.

 

Section 3.08.     Taxes. The Company shall be responsible for paying all present
or future stamp, court or documentary, intangible, recording, filing or similar
taxes that arise from any payment or issuance made under, from the execution,
delivery, performance or enforcement of, or otherwise with respect to, this
Agreement or any of the other Transaction Documents.

 

Section 3.09.     Fees and Expenses. The Company shall promptly reimburse the
Investors for all of their out-of-pocket, costs, fees and expenses, including
legal fees and expenses, incurred in connection with the negotiation and
drafting of this Agreement and the consummation of the transactions contemplated
hereby, subject to an aggregate cap of $100,000.

 

Section 3.10.     Efforts. (b)     Subject to the terms and conditions of this
Agreement, each of the Company and each Investor agrees to use commercially
reasonable efforts to take, or cause to be taken, all actions, and to do, or
cause to be done, all things necessary, proper or advisable to consummate and
make effective, as soon as practicable after the date of this Agreement, the
transactions contemplated hereby and by the other Transaction Documents,
including using commercially reasonable efforts to, in the case of the Company,
modify or amend any contracts, plans or arrangements to which the Company or any
of its Subsidiaries is a party (to the extent permitted by the terms thereof) if
necessary in order to satisfy the conditions to closing set forth in Section
4.02.

 

12

--------------------------------------------------------------------------------

 

 

ARTICLE IV.
CONDITIONS TO THE EXCHANGE

 

Section 4.01.     Conditions to the Company’s Obligation. The obligation of the
Company to consummate the Exchange with each Investor is subject to the
satisfaction, at or before the Closing Time, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
each Investor with prior written notice thereof:

 

(a)     Such Investor shall have executed each of the other Transaction
Documents to which it is a party and delivered the same to the Company.

 

(b)     The representations and warranties of such Investor herein shall be true
and correct as of the date when made and as of the Closing Time as though made
at that time (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such date), and such
Investor shall have performed, satisfied and complied with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by such Investor at or prior to the Closing Time.

 

(c)     Such Investor shall have delivered to the Company such other documents
relating to the transactions contemplated by this Agreement as the Company or
its counsel may reasonably request.

 

Section 4.02.     Conditions to Each Investor’s Obligation. The obligation of
each Investor to consummate the Exchange is subject to the satisfaction, at or
before the Closing Time, of each of the following conditions, provided that
these conditions are for each Investor’s sole benefit and may be waived by such
Investor at any time in its sole discretion by providing the Company with prior
written notice thereof:

 

(a)     The Company shall have executed each of the other Transaction Documents
and delivered the same to such Investor.

 

(b)     The Certificate of Designations shall have been filed with the Secretary
of State of the State of Delaware, and a copy thereof certified by such
Secretary of State shall have been delivered to such Investor.

 

(c)     The Reverse Split Amendment, providing for a 1-for-2 to 1-for-4 reverse
split of the Common Stock (the “Reverse Split”), shall have been filed with the
Secretary of State of the State of Delaware, a copy thereof certified by such
Secretary of State shall have been delivered to such Investor, and the Reverse
Split shall have become effective.

 

(d)     Other than pursuant to the Reverse Split Amendment and the Series A
Amendment, no stock split, stock dividend, stock combination, recapitalization
or similar event, and no liquidation, dissolution or similar event shall have
been effected or authorized during the period commencing on (and including) the
date of this Agreement and ending at (and including) the Closing Time.

 

13

--------------------------------------------------------------------------------

 

 

(e)     The representations and warranties of the Company herein shall be true
and correct as of the date when made and as of the Closing Time as though made
at that time (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such date) and the Company
shall have performed, satisfied and complied with the covenants, agreements and
conditions required by the Transaction Documents to be performed, satisfied or
complied with by the Company at or prior to the Closing Time. Such Investor
shall have received a certificate, executed by the Chief Executive Officer of
the Company, dated as of the Closing Time, to the foregoing effect and as to
such other matters as may be reasonably requested by such Investor.

 

(f)     The Investors shall have received an opinion of Hill Ward Henderson
dated as of the Closing Date, in form, scope and substance reasonably
satisfactory to the Investors.

 

(g)     The Board shall have adopted resolutions, including as to the matters
set forth in Section 3.07, in a form reasonably acceptable to such Investor (the
“Resolutions”).

 

(h)     The Company shall have delivered to such Investor a certificate
evidencing the good standing of the Company issued by the Secretary of State of
the State of Delaware as of a date within three (3) days of the Closing Time.

 

(i)     The Company shall have delivered to such Investor a certified copy of
the Certificate of Incorporation as certified by the Secretary of State of the
State of Delaware as of a date within three (3) days of the Closing Time.

 

(j)     The Company shall have delivered to such Investor a secretary’s
certificate, dated as the Closing Date, certifying as to (A) the Resolutions,
(B) the Certificate of Incorporation and (C) the Bylaws, each as in effect at
the Closing Time.

 

(k)     The Company shall have delivered to such Investor such other documents
relating to the transactions contemplated by this Agreement as such Investor or
its counsel may reasonably request.

 

Section 4.03.     Conditions to Each Party’s Obligation. The obligation of each
Party to consummate the Exchange is subject to the satisfaction, at or before
the Closing Time, of each of the following conditions, provided that these
conditions, with respect to a Party’s obligation, may be waived by such Party at
any time in its sole discretion by providing the other Parties hereto with prior
written notice thereof:

 

(a)     The Common Stock shall have been approved for listing on the Nasdaq
Capital Market.

 

(b)     The Public Offering shall have been consummated with aggregate gross
proceeds to the Company of at least $10,500,000 and a public offering price per
share of not less than $1.00, subject to proportionate adjustment to reflect the
Final Ratio.

 

14

--------------------------------------------------------------------------------

 

 

ARTICLE V.
MISCELLANEOUS

 

Section 5.01.     Entire Agreement. This Agreement and the other Transaction
Documents constitute the entire agreement, and supersede all other prior and
contemporaneous agreements and understandings, both oral and written, among the
Investors and the Company with respect to the subject matter hereof.

 

Section 5.02.     Amendments and Waivers. No provision of this Agreement may be
waived or amended except in a written instrument signed by the parties hereto.
No waiver of any default with respect to any provision, condition or requirement
of this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 

Section 5.03.     Termination. In the event that the Exchange shall not have
occurred with respect to an Investor on or before July 31, 2017, due to the
Company’s or such Investor’s failure to satisfy the conditions set forth in
Sections 4.01, 4.02 or 4.03, as applicable (and the other Party’s failure to
waive such unsatisfied condition(s)), the Investor (in the event the conditions
set forth in Section 4.02 or 4.03 shall not have been satisfied) or the Company
(in the event the conditions set forth in Section 4.01 or 4.03 shall not have
been satisfied) shall have the option to terminate this Agreement. If this
Agreement is terminated, such termination shall be without liability to either
Party; provided, however, that if this Agreement is terminated pursuant to this
Section 5.03, the Company shall remain obligated to reimburse any non-breaching
Investors for the expenses described in Section 3.09 above.

 

Section 5.04.     Successors and Assigns. All of the covenants and provisions of
this Agreement by or for the benefit of the Investors or the Company shall bind
and inure to the benefit of their respective successors and assigns. No party
hereunder may assign its rights or obligations hereunder without the prior
written consent of the other parties hereto.

 

Section 5.05.     Notices. Any notices required or permitted to be given under
the terms hereof shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile or by electronic mail and shall be
effective five (5) days after being placed in the mail, if mailed by regular
United States mail, or upon receipt, if delivered personally or by courier
(including a recognized overnight delivery service) or by facsimile, or when
received by electronic mail in each case addressed to a Party as follows (or
such other address, facsimile or electronic mail address provided by such Party
to such other Parties pursuant to the below (or such later address, facsimile or
electronic mail address provided in accordance herewith):

 

If to the Company:

 

Nuo Therapeutics, Inc.

207A Perry Parkway, Suite 1
Gaithersburg, MD 20877

Facsimile: (240) 499-2690

E-mail: djorden@nuot.com

Attn: David Jorden, CEO/CFO

 

15

--------------------------------------------------------------------------------

 

 

With a copy (which shall not constitute notice) to:

 

Hill Ward Henderson

101 East Kennedy Blvd., Suite 3700

Tampa, FL 33602

Attn: Roland Chase

Facsimile: (813) 221-2900

Email: roland.chase@hwhlaw.com

 

If to the Investors:

 

c/o Deerfield Management Company, L.P.

780 Third Avenue, 37th Floor

New York, NY 10017

Facsimile: 212-599-3075

E-mail: dclark@deerfield.com

Attn: David J. Clark, Esq.

 

 

With a copy (which shall not constitute notice) to:

 

Katten Muchin Rosenman LLP
575 Madison Avenue
New York NY 10022-2585
Facsimile: (212) 894-5877
E-mail: mark.fisher@kattenlaw.com and mark.wood@kattenlaw.com 
Attn: Mark I. Fisher, Esq.

 

Attn: Mark D. Wood, Esq

 

Section 5.06.     Applicable Law; Consent to Jurisdiction.

 

(a)     As part of the consideration and mutual promises being exchanged and
given in connection with this Agreement, the parties hereto agree that all
claims, controversies and disputes of any kind or nature arising under or
relating in any way to the enforcement or interpretation of this Agreement or to
the parties’ dealings, rights or obligations in connection herewith, including
disputes relating to the negotiations for, inducements to enter into, or
execution of, this Agreement, and disputes concerning the interpretation,
enforceability, performance, breach, termination or validity of all or any
portion of this Agreement shall be governed by the laws of the State of New York
without regard to its choice or conflicts of laws principles.

 

(b)     The parties hereto agree that all claims, controversies and disputes of
any kind or nature relating in any way to the enforcement or interpretation of
this Agreement or to the parties’ dealings, rights or obligations in connection
herewith, shall be brought exclusively in the state and federal courts sitting
in The City of New York, Borough of Manhattan. With respect to any such claims,
controversies or disputes, each of the Parties hereby irrevocably:

 

16

--------------------------------------------------------------------------------

 

 

(i)     submits itself and its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action in any court or tribunal other than the aforesaid courts;

 

(ii)     waives, and agrees not to assert, by way of motion, as a defense,
counterclaim or otherwise, in any action or proceeding (A) any claim that it is
not personally subject to the jurisdiction of the above named courts for any
reason other than the failure to serve process in accordance with this Section
5.06, (B) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (C) to the fullest extent permitted by the applicable law, any claim that
(1) the suit, action or proceeding in such court is brought in an inconvenient
forum, (2) the venue of such suit, action or proceeding is improper or (3) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts; and

 

(iii)     WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
DISPUTE ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (II) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (III) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY
AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.06.

 

(iv)     Notwithstanding the foregoing in this Section 5.06, a party may
commence any action or proceeding in a court other than the above-named courts
solely for the purpose of enforcing an order or judgment issued by one of the
above-named courts.

 

Section 5.07.     Counterparts; Effectiveness. This Agreement and any amendment
hereto may be executed and delivered in any number of counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. In the event that any signature to this
Agreement or any amendment hereto is delivered by facsimile transmission or by
e-mail delivery of a “.pdf” format data file, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
“.pdf” signature page were an original thereof. No party hereto shall raise the
use of a facsimile machine or e-mail delivery of a “.pdf” format data file to
deliver a signature to this Agreement or any amendment hereto or the fact that
such signature was transmitted or communicated through the use of a facsimile
machine or e-mail delivery of a “.pdf” format data file as a defense to the
formation or enforceability of a contract, and each party hereto forever waives
any such defense.

 

17

--------------------------------------------------------------------------------

 

 

Section 5.08.     No Third Party Beneficiaries. Nothing in this Agreement,
express or implied, is intended to or shall confer upon the Person (other than
the parties to this Agreement) any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

Section 5.09.     Specific Performance. The parties to this Agreement agree that
irreparable damage would occur and that the parties to this Agreement would not
have any adequate remedy at law in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties to this Agreement
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this
Agreement, in each case without the necessity of posting bond or other security
or showing actual damages, and this being in addition to any other remedy to
which they are entitled at law or in equity.

 

Section 5.10.     Effect of Headings. The section and subsection headings herein
are for convenience only and not part of this Agreement and shall not affect the
interpretation thereof.

 

Section 5.11.     Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the Parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the Parties or the practical
realization of the benefits that would otherwise be conferred upon the Parties.
The Parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

Section 5.12.     Further Assurances. The Company hereby agrees, from time to
time, as and when requested by any Investor, to execute and deliver or cause to
be executed and delivered, all such documents, instruments and agreements,
including secretary’s certificates, stock powers and irrevocable transfer agent
instructions, and to take or cause to be taken such further or other action, as
any Investor may reasonably deem necessary or desirable in order to carry out
the intent and purposes of this Agreement and the other Transaction Documents.

 

Section 5.13.     No Strict Construction. The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction will be applied against any party.

 

Section 5.14.     Interpretative Matters. Unless otherwise indicated or the
context otherwise requires, (i) all references to Sections, Schedules,
Appendices or Exhibits are to Sections, Schedules, Appendices or Exhibits
contained in or attached to this Agreement, (b) words in the singular or plural
include the singular and plural and pronouns stated in either the masculine, the
feminine or neuter gender shall include the masculine, feminine and neuter, (c)
the words “hereof,” “herein” and words of similar effect shall reference this
Agreement in its entirety, and (d) the use of the word “including” in this
Agreement shall be by way of example rather than limitation.

 

 [The remainder of the page is intentionally left blank]

 

18

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each party hereto has caused this Exchange Agreement to be
duly executed as of the date first written above.

 

 

 

 

THE COMPANY:

     

NUO THERAPEUTICS, INC.

     

By: /s/ David E. Jorden

 

Name: David E. Jorden

 

Title:   Chief Executive Officer and Chief Financial Officer

 

 

[Signature page to Exchange Agreement]

 

 

--------------------------------------------------------------------------------

 

 

     

INVESTORS:

     

DEERFIELD PRIVATE DESIGN FUND II, L.P.

     

By: Deerfield Mgmt, L.P., its General Partner

 

By: J.E. Flynn Capital, LLC, its General Partner

     

By: /s/ David J. Clarke

 

Name: David J. Clark

 

Title: Authorized Signatory 

 

 

 

DEERFIELD PRIVATE DESIGN INTERNATIONAL II, L.P.

     

By: Deerfield Mgmt, L.P., its General Partner

 

By: J.E. Flynn Capital, LLC, its General Partner

     

By: /s/ David J. Clarke

 

Name: David J. Clark  

 

Title: Authorized Signatory   

 

 

 

DEERFIELD SPECIAL SITUATIONS FUND, L.P.    

 

By: Deerfield Mgmt, L.P., its General Partner

 

By: J.E. Flynn Capital, LLC, its General Partner    

 

By: /s/ David J. Clarke

 

Name: David J. Clark  

 

Title: Authorized Signatory

 

 

[Signature page to Exchange Agreement]

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

 

 

 

Investor

 

Number of Series B

Preferred Shares

     

Deerfield Private Design Fund II, L.P.

 

4,691

     

Deerfield Private Design International II, L.P.

 

5,374

     

Deerfield Special Situations Fund, L.P.

 

5,185

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE II

 

 

 

Investor

 

Pro Rata Share

     

Deerfield Private Design Fund II, L.P.

 

30.76%

     

Deerfield Private Design International II, L.P.

 

35.24%

     

Deerfield Special Situations Fund, L.P.

 

34.00%